           Case 3:17-cv-01519-YY         Document 60      Filed 04/10/19    Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON


   JAY VINCENT SHORE, pro se,
                         Plaintiff,

   v.                                                           Case No:3: 17-cv-1519-YY

                                                                 MOTION TO DISMISS
   CITY OF PORTLAND, et al.,
                    Defendants.




Plaintiff JAY VINCENT SHORE, acknowledging that resolution of the claims presented in the
original complaint have been effected to the degree of mutual agreement between Plaintiff and
Defendant City of Portland, Gointly and severally) and also with Defendant Sergeants Towing,
Inc. does hereby motion the court for an order dismissing the claims, including any and all
claims for personal injury, bodily injury, property damage, or other claims presented by Plaintiff
in the complaint.

Plaintiff waives any rights to pursue these claims further, and Plaintiff withdraws without any
further intent of interaction with this court on this matter. Plaintiff is absent trust in, or any
further subjugation to this court.

In consulting with the Defendant City of Portland's counsel, and the Defendant Sergeants
Towing, Inc.'s counsel, and and receiving response from both Defendants' counsels, Plaintiff
makes this motion without opposition.

                     ,,-a+
Presented on this   lO     day of April, 2019.




Isl P.D., JAYV SHORE
